9:20-cv-04259-RMG   Date Filed 12/08/20   Entry Number 1-2   Page 1 of 12




              EXHIBIT B
      9:20-cv-04259-RMG         Date Filed 12/08/20      Entry Number 1-2         Page 2 of 12




                                                                                                        ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
 STATE OF SOUTH CAROLINA                   ) IN THE COURT OF COMMON PLEAS
                                           )  FOURTEENTH JUDICIAL CIRCUIT
 COUNTY OF BEAUFORT                        )
                                           )
 DANIEL LEE LONG,                          )
                                           )
                                Plaintiff, )
 vs.                                       )
                                           )
                                           )
 LOCAL LEGENDS, LLC and CHEAP              )
 SEATS RESTAURANT GROUP, LLC,              )
                                           )
                             Defendants. )
_____________________________________________________________________________

                                   SUMMONS
                             (JURY TRIAL DEMANDED)
_____________________________________________________________________________
TO:     THE ABOVE-NAMED DEFENDANTS:

        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,
a copy of which is herewith served upon you, and to serve a copy of your Answer to said Complaint
on the subscriber hereunder at his office located at Post Office Box 1336, Beaufort, South Carolina,
29901-1336, within thirty (30) days after the service hereof, exclusive of the day of such service;
and if you fail to answer the Complaint within the time aforesaid, the Plaintiff will seek a judgment
by default against you for the relief demanded in said Complaint.
                                                            MCDOUGALL LAW FIRM, LLC

                                                           By:      s/Clinton F. Redfern
                                                               Clinton F. Redfern, Esquire
                                                         SC Bar No.: 100401 – Clint@MLF.Law
                                                           William Thomas Bacon, IV, Esquire
                                                          SC Bar No.: 72581 – Tom@MLF.Law
                                                                  Post Office Box 1336
                                                                Beaufort, SC 29901-1336
                                                                  Phone: 843-379-7000
                                                                   Fax: 843-379-7007

                                                             ATTORNEYS FOR PLAINTIFF

February 4, 2020
Beaufort, South Carolina
      9:20-cv-04259-RMG        Date Filed 12/08/20      Entry Number 1-2      Page 3 of 12




                                                                                                  ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
 STATE OF SOUTH CAROLINA                   ) IN THE COURT OF COMMON PLEAS
                                           )  FOURTEENTH JUDICIAL CIRCUIT
 COUNTY OF BEAUFORT                        )
                                           )
 DANIEL LEE LONG,                          )
                                           )
                                Plaintiff, )
 vs.                                       )
                                           )
                                           )
 LOCAL LEGENDS, LLC and CHEAP              )
 SEATS RESTAURANT GROUP, LLC,              )
                                           )
                             Defendants. )
_____________________________________________________________________________

                                 COMPLAINT
                             (JURY TRIAL DEMANDED)
_____________________________________________________________________________
TO:     THE ABOVE-NAMED DEFENDANTS:

        Plaintiff, complaining of the above Defendants, allege as follows:

        1.     That the Plaintiff, Daniel Lee Long, is a citizen and resident of the County of

Beaufort, State of South Carolina.

        2.     That upon information and belief, the Defendant Local Legends, is a limited

liability company organized and existing under the laws of the State of South Carolina and is

authorized to and conducts business in the County of Beaufort, State of South Carolina.

        3.     That upon information and belief, the Defendant Cheap Seats Restaurant Group,

LLC, is a limited liability company organized and existing under the laws of the State of South

Carolina and is authorized to and conducts business in the County of Beaufort, State of South

Carolina.

        4.     That upon information and belief, Defendants Local Legends, LLC and Cheap

Seats Restaurant Group, LLC (collectively referred to as “Defendants” and/or “Cheap Seats

Tavern 2”) collectively serve as the owners, operators, supervisors, and/or controllers of a
    9:20-cv-04259-RMG             Date Filed 12/08/20      Entry Number 1-2        Page 4 of 12




                                                                                                          ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
restaurant and bar known as Cheap Seats Tavern 2 located at 142 Burnt Church Road, Bluffton,

South Carolina 29910 (hereinafter referred to as the “premises”), and are connected by way of

sister corporations, parent corporations, partnerships, franchisor, franchisee, affiliate, subsidiary,

agent or other similar corporate relationship such as they enjoy a sufficient amalgamation of

interests to be treated as one and the same throughout this action.

       5.         That, at all times relevant, Defendants were issued a beer, wine, and liquor license

for the business and had undertaken and are charged with the duties of care at law by reason of the

operation, marketing, management, maintenance, alcohol sales, and other exercise of control over

the subject premises, and did have control over the subject premises.

       6.         That, at all times relevant, Defendants are for-profit corporate entities engaged in

the business of furnishing alcoholic beverages for consumption on its premises and derive

substantial revenues and profits from the sale of alcohol.

       7.         That at all times relevant, Defendants were responsible for the acts and/or omissions

of their agents, servants, and/or employees under the doctrine of respondeat superior.

       8.         That upon information and belief, prior to February 5, 2017, Defendants had actual

and constructive knowledge of criminal activity, including physical attacks, assaults, batteries,

fights, and similar events occurring on the subject premises involving intoxicated patrons.

       9.         That upon information and belief, prior to February 5, 2017, Defendants promoted

on social media a Super Bowl party that they would host on the premises on February 5, 2017,

which encouraged patrons to come watch the game and spend money at the establishment. A

promotional poster (shown below) advertised a cost of $25.00 per person and included food and

drink specials.
                      ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
Page 5 of 12
Entry Number 1-2
Date Filed 12/08/20
9:20-cv-04259-RMG
    9:20-cv-04259-RMG          Date Filed 12/08/20      Entry Number 1-2        Page 6 of 12




                                                                                                       ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
        10.    That on the evening of February 5, 2017, the Plaintiff entered the premises to attend

the Super Bowl party hosted by and promoted by Cheap Seats Tavern 2.

        11.    That, at all times relevant, the Plaintiff was an invitee of Defendants while on the

premises.

        12.    That upon information and belief, on or around the evening of February 5, 2017,

Carlos Enrique Barrera and an unknown male (hereinafter referred to as “John Doe”) entered the

premises to attend the Super Bowl party hosted by and promoted by Cheap Seats Tavern 2.

        13.    That upon information and belief, while on the premises, Carlos Enrique Barrera

and/or John Doe, were served several alcoholic beverages which caused them to become visibly

and obviously intoxicated.

        14.    That upon information and belief, while patrons on the premises, Carlos Enrique

Barrera and/or John Doe demonstrated signs of visible intoxication which included, but not limited

to, staggering and slurring words.

        15.    That upon information and belief, Defendants, through its agents, servants, and/or

employees knew, or should have known, that Carlos Enrique Barrera and/or John Doe were visibly

intoxicated.

        16.    That upon information and belief, Defendants, through its agents, servants, and/or

employees served, and continued to serve alcoholic beverages to Carlos Enrique Barrera and/or

John Doe while they were visibly and noticeably intoxicated.

        17.    That upon information and belief, Defendants, through its agents, servants, and/or

employees served, and continued to serve alcoholic beverages to Carlos Enrique Barrera and/or

John Doe until the early morning hours of February 6, 2017 and/or after 2:00 AM on February 6,

2017.
     9:20-cv-04259-RMG          Date Filed 12/08/20       Entry Number 1-2        Page 7 of 12




                                                                                                          ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
        18.     That upon information and belief, Defendants, through its agents, servants, and/or

employees served, and continued to serve alcoholic beverages to Carlos Enrique Barrera and/or

John Doe to the point where their level of intoxication caused them to lose control of their faculties.

        19.     That upon information and belief, Defendants, through its agents, servants, and/or

employees knew, or should have known, that serving alcoholic beverages to Carlos Enrique

Barrera and/or John Doe while they were visibly and noticeably intoxicated could lead to injuries

to innocent patrons on the premises.

        20.     That upon information and belief, sometime after 2:00 AM on February 6, 2017,

the Plaintiff was at the outside bar area of Cheap Seats Tavern 2.

        21.     That upon information and belief, the outside bar area is not well illuminated with

lights and can be accessed from a nearby parking lot.

        22.     That upon information and belief, patrons would regularly enter the outside bar area

from the parking lot.

        23.     That upon information and belief, sometime after 2:00 AM on February 6, 2017,

while at the outside bar area, the Plaintiff encountered Carlos Enrique Barrera and John Doe who

were both grossly intoxicated, and was struck in the head by Carlos Enrique Barrera with a beer

bottle purchased from/provided by Defendants and then punched in the head by John Doe.

        24.     The Plaintiff sustained significant injuries for which he was required to be

hospitalized.

        25.     That, upon information and belief, Defendants, through its agents, servants, and/or

employees knew, or should have known of the violent tendencies of the intoxicated patrons who

attacked the Plaintiff.
     9:20-cv-04259-RMG           Date Filed 12/08/20       Entry Number 1-2        Page 8 of 12




                                                                                                         ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
        26.      That, upon information and belief, Defendants, through its agents, servants, and/or

employees did nothing to prevent the attack or come to the assistance of the Plaintiff.

                               FOR A FIRST CAUSE OF ACTION
                                       (Draw Shop Act)

        27.      Plaintiff reiterates each and every allegation of this Complaint as set forth herein

verbatim.

        28.      That upon information and belief, the Defendants knowingly sold alcoholic

beverages to patrons who were intoxicated.

        29.      That upon information and belief, Defendants knowingly sold alcoholic beverages

to patrons who were under the age of twenty-one (21).

        30.      That by knowingly selling beer or wine to an intoxicated person, Defendants were

negligent per se due to its violation of S.C. Code Ann. § 61-4-580.

        31.      That by selling alcoholic liquor or liquor by the drink to a person in an intoxicated

condition, Defendants were negligent per se due to its violation of S.C. Code Ann. § 61-6-2220.

        32.      Defendants owed Plaintiff a common law and/or statutory duty to protect them from

the foreseeable risk of intoxicated patrons’ careless, reckless, and criminal conduct.

        33.      That the violation of these statutes was the proximate cause of injuries sustained by

the Plaintiff.

        34.      Defendants actions of selling and/or serving alcoholic beverages to Carlos Enrique

Barrera and/or John Doe when they knew or should have known that they were intoxicated exhibits

such willful misconduct, wantonness, and an entire want of care sufficient to raise the presumption

of indifference to the consequences thereof.

        35.      Defendants misconduct is so aggravating it authorizes, warrants and demands the

imposition of substantial punitive damages against them.
    9:20-cv-04259-RMG          Date Filed 12/08/20       Entry Number 1-2         Page 9 of 12




                                                                                                      ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
                           FOR A SECOND CAUSE OF ACTION
                         (Negligence, Recklessness, Gross Negligence)

       36.     Plaintiff reiterates each and every allegation of this Complaint as set forth herein

verbatim.

       37.     Plaintiff’s injuries and damages were due to and proximately caused by the

Defendants’ negligence, negligence per se, gross negligence, carelessness, recklessness,

willfulness and wantonness in some or all of the following particulars:

       a.      In serving alcohol to patrons who it knew or should have known were intoxicated

               and/or under the age of twenty-one (21);

       b.      In allowing patrons it knew or should have known were intoxicated and/or under

               the age of twenty-one (21), admission into the establishment;

       c.      In failing to safely remove from the establishment, patrons who it knew or should

               have known were intoxicated and/or under the age of twenty-one (21);

       d.      In disregarding local and state liquor laws;

       e.      In failing to establish safe and sound policies and standards to ensure employees

               did not violate their duty to refuse admission and/or service of alcohol to

               intoxicated patrons, and if so established, in failing to ensure that those policies

               and standards were followed by employees;

       f.      In failing to follow generally accepted standards of care applicable to the sale and

               service of alcoholic beverages to members of the public;

       g.      In disregarding the health, safety, and welfare of innocent patrons by knowingly

               and intentionally admitting and serving already grossly intoxicated patrons and

               failing to timely call law enforcement;

       h.      In failing to provide adequate security on the premises;
    9:20-cv-04259-RMG          Date Filed 12/08/20      Entry Number 1-2        Page 10 of 12




                                                                                                       ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
       i.      In failing to illuminate the premises adequately;

       j.      In failing to have in place adequate safeguards to protect business invitees on its

               premises;

       k.      In failing to employ necessary staff and security personnel to keep invitees on its

               premises safe from harm from reasonably foreseeable conduct of third parties;

       l.      In failing to maintain its premises properly;

       m.      In maintaining unsafe premises;

       n.      In failing to warn Plaintiff of the unsafe conditions that existed upon its premises;

       o.      In maintaining its premises without adequate regard for the safety of invitees

               including the Plaintiff;

       p.      In creating an atmosphere encouraging the consumption of excessive amounts of

               alcohol;

       q.      In failing to exercise such degree of care which a reasonably prudent entity would

               have exercised under the same or similar circumstances;

       r.      In all other ways being negligent and/or grossly negligent.

                           FOR A THIRD CAUSE OF ACTION
                  (Negligent Hiring, Training, Retention, and Supervision)

       38.     Plaintiff reiterates each and every allegation of this Complaint as set forth herein

verbatim.

       39.     Defendants owe a duty of care in the selection, hiring, training, control, retention,

and supervision of their employees.

       40.     Plaintiff’s injuries and damages were due to and proximately caused by the

Defendants’ negligence, negligence per se, gross negligence, carelessness, recklessness,

willfulness and wantonness in some or all of the following particulars:
    9:20-cv-04259-RMG          Date Filed 12/08/20      Entry Number 1-2       Page 11 of 12




                                                                                                     ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
        a.    In failing to properly train its employees in the responsible and safe service of

              alcohol;

        b.    In failing to properly supervise its employees in the responsible and safe service

              of alcohol;

        c.    In failing to hire qualified employees;

        d.    In failing to conduct proper background checks on their employees;

        e.    In retaining unsuitable employees;

        f.    In failing to follow generally accepted standards of care applicable to the hiring,

              training, retention and supervision of employees engaged in the sale and service

              of alcoholic beverages to members of the public;

        g.    In failing to exercise that degree of care which a reasonable and prudent business

              who serves alcohol would have exercised under the same or similar

              circumstances;

        h.    In violating the laws, statutes, and ordinances, including but not limited to, those

              as follows: S.C. Code Ann. § 61-4-580;

        g.    In all other ways being negligent and/or grossly negligent.

        41.   That by reason of the negligence, negligence per se, gross negligence, carelessness,

recklessness, willfulness and wantonness of the Defendants, as set forth herein, the Plaintiff

suffered severe physical, mental and emotional injuries for which he has been required to obtain

medical treatment, suffer lost wages and endure pain and suffering and will continue to do so in

the future.
    9:20-cv-04259-RMG         Date Filed 12/08/20      Entry Number 1-2        Page 12 of 12




                                                                                                      ELECTRONICALLY FILED - 2020 Feb 04 3:43 PM - BEAUFORT - COMMON PLEAS - CASE#2020CP0700247
       WHEREFORE, Plaintiff prays for judgment against the Defendants for actual damages,

together with punitive damages in an appropriate amount, for the costs of this action, and for such

other and further relief as this Court may deem just and proper.



                                                          MCDOUGALL LAW FIRM, LLC


                                                          By:       s/Clinton F. Redfern
                                                             J. Olin McDougall, II, Esquire
                                                          SC Bar No.: 6948 – Lin@MLF.Law
                                                          William Thomas Bacon, IV, Esquire
                                                         SC Bar No.: 72581 – Tom@MLF.Law
                                                               Clinton F. Redfern, Esquire
                                                        SC Bar No.: 100401 – Clint@MLF.Law
                                                                  Post Office Box 1336
                                                              115 Lady’s Island Commons
                                                                Beaufort, SC 29901-1336
                                                                  Phone: 843-379-7000
                                                                   Fax: 843-379-7007

                                                           ATTORNEYS FOR PLAINTIFF
February 4, 2020
Beaufort, South Carolina
